DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0204043) in view of Khafizov et al. (US 9,383,887, hereinafter “Khafizov”).Regarding claim 1, Yang discloses a method for biometric identification driving comprising (Fig. 2A): 	detecting a touch action of a living organism on a screen (Fig. 2A, [0051-0056] step 201 detects finger touch operation);	obtaining a position information of the touch action on the screen (Fig. 2A, [0055], step 202, touch position is determined); and	obtaining a scanning data of a corresponding biometric scanning unit of the screen according to the position information of the touch action on the screen (Fig. 2A, [0065-0068], touch position is located in the preset identification region; preset identification region for fingerprint is entire display region).	Yang does not explicitly disclose	discarding a non-corresponding biometric scan result obtained by the biometric scanning unit according to the position information of the touch action on the screen;	wherein the non-corresponding biometric scan result is not corresponding to the position information.  
	Khafizov discloses using touch information of a user’s touch and discarding all touching information outside the touch area (col. 10, lines 35-40, col. 11, lines 23-26).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang to perform discarding a non-corresponding biometric scan result obtained by the biometric scanning unit according to the position information of the touch action on the screen, wherein the non-corresponding biometric scan result is not corresponding to the position information, such as taught by Khafizov, for the purpose of reducing the raw Regarding claim 2, Yang as modified by Khafizov discloses the method for biometric identification driving of claim 1 further comprising:	driving the corresponding biometric scanning unit of the screen according to the position information of the touch action on the screen (Yang, Figs. 2A and 3, [0065], touch location determines active area for fingerprint identification by fingerprint identification apparatus 300).
	Regarding claim 8, Yang discloses a storage device for biometric identification driving storing a computer program (Figs. 2a and 4, [0110-0113], processor 420 and memory 404 store a computer program);	wherein when the computer program is executed, the computer program performs (Figs. 2a and 4, [01110-0113], [0065-0068]):	detecting a touch action of a living organism on a screen (Fig. 2A, [0051-0056] step 201 detects finger touch operation); 	obtaining a position information of the touch action on the screen (Fig. 2A, [0055], step 202, touch position is determined); 	obtaining a scanning data of a corresponding biometric scanning unit of the screen according to the position information of the touch action on the screen (Fig. 2A, [0065-0068], touch position is located in the preset identification region; preset identification region for fingerprint is entire display region).	Yang does not explicitly discloseobtained by the biometric scanning unit according to the position information of the touch action on the screen;	wherein the non-corresponding biometric scan result is not corresponding to the position information.
	Khafizov discloses using touch information of a user’s touch and discarding all touching information outside the touch area (col. 10, lines 35-40, col. 11, lines 23-26).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage device of Yang to have wherein when the computer program is executed, the computer program further performs a step of discarding a non-corresponding biometric scan result obtained by the biometric scanning unit according to the position information of the touch action on the screen, wherein the non-corresponding biometric scan result is not corresponding to the position information, such as taught by Khafizov, for the purpose of reducing the raw data sent to the controller for processing of the fingerprint data.	Regarding claim 9, this claim is rejected for the same reasons recited with respect to the rejection of claim 2.	Regarding claim 14, Yang as modified by Khafizov discloses a device for biometric identification driving, comprising:	a screen (Yang, Fig. 2A, step 201, display screen); 	a biometric scanning unit (Yang, Fig. 3, fingerprint identification apparatus 300); and	a storage device for biometric identification driving of claim 8 (Yang, Fig. 4, processor 402 and memory 404, [0065-0068, 0110-0113], see claim 8 rejection).
	Regarding claim 16, Yang as modified by Khafizov discloses the method for biometric identification driving of claim 2 wherein the screen is a touch screen or a display screen (Yang, Fig. 2A, display screen that detects touch).
Claims 3-6, 10-12, and 17 are rejected under 103 as being unpatentable over Yang and Khafizov as applied to claims 1-2, 8-9, 14 and 16 and further in view of Dangy-Caye (US 2020/0160025).	Regarding claim 3, Yang as modified by Khafizov discloses the method for biometric identification driving of claim 2, but does not explicitly disclose further comprising:	driving the corresponding biometric scanning unit of the screen in order.	 Dangy-Caye discloses further comprising:	driving the corresponding biometric scanning unit of the screen in order (Figs. 12a-d and 13a-d, [0112-0113], Fig. 13b shows the switches 1303-a, b which correspond to match finger location 1305; local scan mechanism dynamically scans around the finger to drive the corresponding biometric scanning unit 1203 which connects correct 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang and Khafizov to include driving the corresponding biometric scanning unit of the screen in order, such as taught by Dangy-Caye, for the purpose of performing a complete scan of the active area.	Regarding claim 4, Yang as modified by Khafizov discloses the method for biometric identification driving of claim 2, but does not explicitly disclose wherein the biometric scanning unit comprises a light emitting component, a photosensitive component and a drive circuit.	Dangy-Caye discloses wherein the biometric scanning unit comprises a light emitting component, a photosensitive component and a drive circuit ([0109-0111], fingerprint sensor includes organic photodiodes and illuminators which are driven by microcontroller).		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang and Khafizov to have wherein the biometric scanning unit comprises a light emitting component, a photosensitive component and a drive circuit, such as taught by Dangy-Caye, for the purpose of providing a high resolution sensor.
 	Regarding claim 5, Yang as modified by Khafizov discloses the method for Regarding claim 6, Yang as modified by Khafizov discloses the method for biometric identification driving of claim 2, but does not explicitly disclose wherein the biometric scanning unit corresponding to columns of the screen is driven independently, Page 3 of 6the method for biometric identification driving further comprises:	driving the biometric scanning unit of the screen corresponding to a column according to the position information of the touch action on the screen.	Dangy-Caye discloses	wherein the biometric scanning unit corresponding to columns of the screen is driven independently, Page 3 of 6the method for biometric identification driving further comprises (Figs. 12a-d and 13a-d, [0112-0114], sequentially scanning has columns driven independently with switches 1303-b):	driving the biometric scanning unit of the screen corresponding to a column according to the position information of the touch action on the screen (Figs. 12a-d and 13a-d, [0112-0114], Fig. 13b shows the switches 1303-a, b which correspond to match finger location 1305; local scan mechanism dynamically scans around the finger to drive the corresponding biometric scanning unit 1203 which connects correct lines and columns from the matrix 1204 to the readout circuitry 1205 based on finger location fi based on columns where finger is detected).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang and Khafizov 
	Regarding claim 10, this claim is rejected for the same reasons recited with respect to the rejection of claim 3.
	Regarding claim 11, this claim is rejected for the same reasons recited with respect to the rejection of claim 5.
	Regarding claim 12, this claim is rejected for the same reasons recited with respect to the rejection of claim 6.	Regarding claim 17, Yang as modified by Khafizov discloses the method for biometric identification driving of claim 1, but does not explicitly disclose further comprising driving all biometric scanning units.	Dangy-Caye discloses further comprising driving all biometric scanning units (Figs. 12a-d and 13a-d, [0114], parallel driving).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage device of Yang and .
Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/J.P.F/Examiner, Art Unit 2694   

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694